                                                               Third-Party Petitioners Advill Capital LLC and
                                                               Petermark II LLC are granted leave to file a
                                                               motion for summary judgment. The
                                                               Government and Petitioner Holmes are granted
                                                               leave to file an opposition. The motion is due
                                                               June 15, 2021, any opposition is due July 6,
                                                               2021, and the reply is due July 13, 2021. The
                                            May 10, 2021       May 27, 2021 conference is hereby adjourned.
                                                               The Clerk of Court is respectfully directed to
VIA ECF                                                        terminate the motion. Doc. 784. So ordered.
Hon. Edgardo Ramos
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square                                                          5/24/2021
New York, NY 10007

        Re: U.S.A. v. Alvarenga et al., 15-cr-627 (ER), Forfeiture Proceeding

Dear Judge Ramos:

        In accordance with Rule 2.A.ii of the Court’s Individual Rules and the Courts’ Endorsed
Order of May 5, 2021 (see Docket Entry (“DE”) 785), Petitioner and Hillside Fraud Team victim
Vincent Holmes submits this letter in response to the request by Petitioners Petermark II LLC
(hereinafter “Petermark”) and Advill Capital LLC (hereinafter “Advill,” collectively “Hard
Money Lender Petitioners”) for a pre-motion conference concerning the Hard Money Lender
Petitioners’ intent to move for summary judgment. See DE 784.

        There is no legitimate basis for the Hard Money Lender Petitioners to win summary
judgment; Petermark and Advill cannot meet the high standard for that relief. To the contrary—
as the United States has demonstrated in previous briefing—Petermark and Advill’s cannot
establish that they are “bona fide encumbrancers,” entitled to recovery under the 21 U.S.C. §
853. The central factual questions of the Hard Money Lenders’ understanding of the fraudulent
scheme, and their relationship with the Hillside Fraud Team are, at a minimum, disputed and not
susceptible to dispositive relief. As the rightful owner of the Chauncey property, Mr. Holmes
requests to participate in the May 27 pre-motion conference and—should the Court entertain
briefing—Mr. Holmes requests the opportunity to oppose the Hard Money Lender Petitioners’
summary judgment motion.

   I.      Mr. Vincent Holmes and his Late Wife Mrs. Olive Maud Holmes Were Victims
           of the Hillside Fraud Team and are Entitled to Regain Title to Their Home
           Through the Forfeiture Proceeding.

        Mr. Vincent Holmes and his wife Mrs. Olive Maud Holmes purchased their home at 644
Chauncey Street in Brooklyn in 2001. See Holmes Petition, Docket Entry (“DE”) 367, ¶ 7. In
2013, when Mr. and Mrs. Holmes were struggling to pay their mortgage, they were targeted by
Homeowner Assistance Services of New York (“HASNY”), a corporate front of the Hillside
Fraud Team. Id. at ¶ 8. Mr. and Mrs. Holmes were elderly homeowners extremely vulnerable to
the Hillside Fraud Team’s machinations: Mr. Holmes is functionally illiterate and Mrs. Holmes,
                                     United States v. Alvarenga et al., 15-cr-627, Forfeiture Proceeding
                                                                                 May 10, 2021 – Page 2

who has passed away since filing the petition, was functionally blind. Id. at ¶ 6. Like so many
other victims of the Hillside Fraud Team, Mr. and Mrs. Holmes trusted HASNY and the
employees that they met in the office, but soon found that their hopes had turned to a nightmare.
Two days after their September 2014 meeting at the HASNY office, Amir and Herzel Meiri
showed up at Mr. and Mrs. Holmes’ property, claiming to own the Holmes’ home. Id. at ¶ 19.

        Since they purchased their home in 2001, Mr. and Mrs. Holmes have continuously
occupied their home and maintained to anyone who asked that they are the rightful owners of
their property. DE 367, ¶ 23. They did not give permission to HASNY, the Meiris, or any
representative of the Hillside Fraud Team to take title to their home, nor did they did they give
the Hillside Fraud Team or the Hard Money Lender Petitioners permission to place a mortgage
on their property. Id. at ¶ 21. When they had the opportunity, Mr. and Mrs. Holmes zealously
advocated for the return of their property at every turn: they opposed the Hillside Fraud Team’s
eviction efforts; rescinded the purported deed under New York’s Home Equity Theft Prevention
Act; filed civil rights complaints with the U.S. Department of Housing and Urban Development 1;
filed and pursued a quiet title action against all parties; including the Hard Money Lender
Petitioners; opposed the Hard Money Lenders’ attempts to foreclose on their property; and
finally filed an ancillary petition in this forfeiture proceeding.

        Like other victims of the Hillside Fraud Team, many of whom have already entered into
stipulations to regain title to their homes, see, e.g., DE 581, 582, 587, Mr. Holmes is a crime
victim who deserves to regain title to his property pursuant to 21 U.S.C. § 853(n)(6)(A), free of
obligations incurred by the Hillside Fraud Team without his or his late wife’s permission.

    II.      As the United States Has Already Submitted, the Hard Money Lender
             Petitioners Cannot Establish That They Were Bona Fide Encumbrancers
             Because They Had Notice of the Hillside Fraud Team’s Scheme.

        Although the Hard Money Lender Petitioners claim in their pre-motion letter that their
mortgage transaction was “arms length” and that they are “bona fide lenders for value,” see DE
784 at p. 2, the evidence reveals otherwise. As the United States carefully outlined in opposition
to Petermarks’ motion for summary judgment on its petition against another property, 2146-2148
Fulton Street, Petermark had reason to know, and to question, the fraudulent nature of both
transactions given the many indicia of fraud that were present. See DE 690.

        The Hard Money Lender Petitioners’ interactions with the Hillside Fraud Team were not
incidental. As their principal’s testimony at two separate depositions demonstrates, Petermark
and Advill’s interactions with the Hillside Fraud Team stretched to over nearly a year, from first
encounter to collection and the release of mortgaged properties months after the unsealing of the
federal indictment and the arrest of multiple co-conspirators. During that time the Hard Money

1
 Upon concluding its investigation, HUD found that all respondents, including members of the HIllside Fraud Team
and the Hard Money Lender Petitioners, “may have engaged in a pattern or practice of discrimination based on race
or national origin in violation of the Fair Housing Act” and forwarded the complaints and investigation files to the
Department of Justice for further action under 24 C.F.R. S 103.550(b). DE 367-12, Ex. L to Homes Petition.
                                    United States v. Alvarenga et al., 15-cr-627, Forfeiture Proceeding
                                                                                May 10, 2021 – Page 3

Lender Petitioners and principals of the Hillside Fraud Team exchanged dozens of emails,
communicated by phone and text, and met in person at the Hillside Fraud Team’s premises
(vividly labeled “Homeowner Assistance Services of New York,” an entity about which the Hard
Money Lender Petitioners’ principal claimed to have no awareness). Petermark and Advill
considered multiple stolen properties to secure their loans, the principal visited at least some of
the properties, and the lenders engaged in at least four distinct transactions over the course of six
months, for which they reviewed hundreds of pages of property assessments and title reports, all
of which loudly displayed red flags that no seasoned real estate professional operating in New
York City could or would ignore.2 These accumulated red flags prevented the Hard Money
Lenders from prevailing on partial summary judgment in Mr. and Mrs. Holmes’ state court
action—for relief similar to that they seek here—and permitted the Holmes to win partial
summary judgment in 2019 on Petermark and Advill’s equitable subrogation counterclaim in that
action.

        Because of the substantial red flags revealed over six months of negotiations regarding
four transactions and 8 properties, even if the Court permits briefing on the matter, the Hard
Money Lender Petitioners cannot meet the summary judgment standard to establish themselves
as “bona fide encumbrancers” entitled to recover in this forfeiture proceeding.

      III.      Petitioner Vincent Holmes Requests to Participate in the May 27 Conference
                and to Submit Opposition to the Hard Money Lenders’ Motion for Summary
                Judgment.

        Because the Hard Money Lender Petitioners seek to force a sale of Mr. Holmes’ home or
to place an equitable lien on his property, Mr. Holmes’ rights and future in his home are directly
implicated in this briefing. Mr. Holmes has actively sought the rightful return of his property for
over six years in multiple proceedings, court cases, and complaints. He now seeks the
opportunity to continue advocating for his rights by participating in the May 27 pre-motion
conference scheduled by the Court and by opposing the Hard Money Lender Petitioners’ motion
according to the Court’s established schedule.

                                                    Respectfully,

                                                    /s/
                                                    Rachel Geballe
                                                    718-237-5573
Cc:          All counsel via ECF


2
  The Hard Money Lender Petitioners failed to fully comply with its discovery obligations. As recently as January
2021, counsel for the Hard Money Lender Petitioners indicated to the undersigned that his clients were still
reviewing Mr. Holmes’ deficiency letters. On May 3, 2021, immediately prior to filing this pre-motion letter,
counsel for the Hard Money Lender Petitioners reported that the Hard Money Lender Petitioners believed
production was complete and they would make no further production. While Mr. Holmes is not seeking a to compel
production, should the Court permit briefing on this motion and deny the Hard Money Lender Petitioners summary
judgment, Mr. Holmes will seek a schedule from the Court’s to complete expert discovery prior to a hearing in this
matter.
